UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011 to November 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. ABCS Guggenheim ABC High Dividend ETF Portfolio of Investments November 30, 2011 (unaudited) Number of Shares Description Value Long-Term Investments - 99.7% Common Stocks - 60.4% Australia - 33.1% APN News & Media Ltd. $ 100,736 Goodman Fielder Ltd.(a) Hills Holdings Ltd.(a) Seven West Media Ltd. Southern Cross Media Group Ltd. SP AusNet Spark Infrastructure Group TABCORP Holdings Ltd. Tatts Group Ltd. Telstra Corp. Ltd. Brazil - 13.3% Banco Santander Brasil SA, ADR Cia Siderurgica Nacional SA, ADR CPFL Energia SA, ADR Canada - 14.0% Armtec Infrastructure, Inc. Canfor Pulp Products, Inc. Chorus Aviation, Inc. EnerCare, Inc. Just Energy Group, Inc. New Flyer Industries, Inc. Parkland Fuel Corp. Superior Plus Corp. Yellow Media, Inc.(a) Total Common Stocks - 60.4% (Cost $5,243,564) Preferred Stocks - 37.7% Brazil - 37.7% Braskem SA, ADR(a) Cia de Bebidas das Americas, ADR Cia Energetica de Minas Gerais, ADR TAM SA, ADR Tele Norte Leste, ADR Telefonica Brasil SA, ADR Ultrapar Participacoes SA, ADR (Cost $2,818,832) Income Trust - 1.6% Canada - 1.6% Chemtrade Logistics Income Fund (Cost $113,279) Total Long-Term Investments - 99.7% (Cost $8,175,675) Investments of Collateral for Securities Loaned - 4.9% BNY Mellon Securities Lending Overnight Fund, 0.125%(b)(c) (Cost $341,242) Total Investments - 104.6% (Cost $8,516,917) Liabilities in excess of Other Assets - (4.6%) Net Assets- 100.0% $ 6,903,700 ADR - American Depositary Receipt SA - Corporation (a) Security, or portion thereof, was on loan at November 30, 2011. (b) At November 30, 2011, the total market value of the Fund's securities on loan was $322,006 and the total market value of the collateral held by the Fund was $341,242. (c) Interest rate shown reflects yield as of November 30, 2011. See previously submitted notes to financial statements for the period ended August 31, 2011. Sector Allocation* Communications 24.3% Utilities 18.5% Consumer, Non-Cyclical 15.6% Consumer, Cyclical 15.6% Basic Materials 15.5% Finance 4.4% Industrial 3.6% Energy 2.5% * Subject to change daily. Based on long-term investments. Securities are classified by sectors that represent broad groupings of related industries. At November 30, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market, for the investment or liability.There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund adopted the Accounting Standards Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2)on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees. The Fund did not have any Level 3 securities at November 30, 2011. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of November 30, 2011. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
